Exhibit 10.25

SUN NATIONAL BANK

CHANGE IN CONTROL SEVERANCE AGREEMENT

Amended and Restated

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) entered into this 18th
day of December, 2008 (“Effective Date”), by and between Sun National Bank (the
“Bank”) and Bradley J. Fouss (the “Executive”).

WHEREAS, the Executive is currently employed by the Bank as Senior Vice
President, and is experienced in all phases of the business of the Bank; and

WHEREAS, the parties desire by this writing to set forth the rights and
responsibilities of the Bank and Executive if the Bank should undergo a change
in control (as defined hereinafter in the Agreement) after the Effective Date.

NOW, THEREFORE, each party, intending to be legally bound, does hereby agree, as
follows:

1. Employment. The Executive is employed in the capacity as Senior Vice
President of the Bank. The Executive’s employment shall be for no definite
period of time and the Executive or the Bank may terminate such employment
relationship at any time for any reason or no reason. The employment at-will
relationship remains in full force and effect regardless of any statements to
the contrary made by company personnel or set forth in any documents other than
those explicitly made to the contrary and signed by the President of the Bank.
The Executive shall render such administrative and management services to the
Bank and the Sun Bancorp, Inc., the parent bank holding company (“Company”) as
are currently rendered and as are customarily performed by persons situated in a
similar executive capacity. The Executive’s other duties shall be such as the
Board of Directors for the Bank (the “Board of Directors” or “Board”) may from
time to time reasonably direct, including normal duties as an officer of the
Bank and the Company.

2. Term of Agreement. The term of this Agreement shall be for the period
commencing on the Effective Date and ending one year thereafter (“Term”).
Additionally, as of each October 15th, thereafter, the Term of this Agreement
shall be extended for an additional period such that the Term of the Agreement
as of such date of extension shall be for a new one-year period thereafter;
provided, however, such Term shall not be automatically extended as of
October 15th of any given year if the Board shall give the Executive written
notice not later September 1 immediately prior to such October 15th date that
the Board has made a determination by an affirmative vote of not less than a
majority of the members of the full Board then in office that such Agreement
shall not be extended thereafter absent a future affirmative determination and
resolution of the Board of Directors that the Term of such Agreement shall be
extended beyond the then in effect expiration date of such Agreement. The Term
shall refer to the initial Term or any subsequent extension of such Term
thereafter.

3. Termination of Employment in Connection with or Subsequent to a Change in
Control.

(a) Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive’s employment with the Bank during the Term
of this Agreement within 18 months following any Change in Control of the
Company or Bank, absent termination for Just Cause, Executive shall be paid an
amount equal to the product of (1.50) times the Executive’s aggregate taxable
compensation paid by the Company and the Bank as reported, or to be reported, on
the IRS Form W-2, box 1, or IRS Form 1099 for the most recently completed
calendar year ending on, or before, the date of such Change in Control (which
compensation amount for such year shall be annualized if during such year such
term of employment is less than for the full calendar year). Said sum shall be
paid by the Bank to the Executive in one (1) lump sum not later than the date of
Executive’s termination of service.

In addition, the Executive and his dependents shall be eligible to continue
coverage under the Bank’s (or its successor’s) medical and dental insurance
reimbursement plans similar to that in effect on the date of Termination of
Employment for a period of not less than 18 months following the date of such
Termination of Employment at the participants’ election and expense.



--------------------------------------------------------------------------------

Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent so that no such payments made hereunder when
aggregated with all other payments to be made to the Executive by the Bank or
the Company shall be deemed an “excess parachute payment” in accordance with
Section 280G of the Internal Revenue Code of 1986, as amended (“Code”), and
thereby subject the Executive to the excise tax provided at Section 4999(a) of
the Code. The term “Change in Control” shall refer to (i) the sale of all, or a
material portion, of the assets of the Company or the Bank; (ii) the merger or
recapitalization of the Company or the Bank whereby the Company or the Bank is
not the surviving entity; (iii) a change in control of the Company or the Bank,
as otherwise defined or determined by the Office of the Comptroller of the
Currency or regulations promulgated by it; or (iv) the acquisition, directly or
indirectly, of the beneficial ownership (within the meaning of that term as it
is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Company or the Bank by any person,
trust, entity or group. The term “person” means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The provisions of this
Section 3(a) shall survive the expiration of this Agreement occurring after a
Change in Control.

(b) Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment during the Term of this
Agreement within 18 months following a Change in Control of the Company or Bank,
and Executive shall thereupon be entitled to receive the payment described in
Section 3(a) of this Agreement, upon the initial occurrence, or within 90 days
thereafter, of any of the following events, which have not been consented to in
advance by the Executive in writing:

(i) a material diminution in the Executive’s base compensation;

(ii) a material diminution in the Executive’s authority, duties, or
responsibilities;

(iii) a material diminution in the budget over which the Executive retains
authority;

(iv) the Executive would be required to move his personal residence or perform
his principal executive functions more than thirty-five (35) miles from the
Executive’s primary office as of the date of the signing of this Agreement; or

(v) any other action or inaction that constitutes a material breach by the Bank
of this Agreement.

The provisions of this Section 3(b) shall survive the expiration of this
Agreement occurring after a Change in Control.

Notwithstanding the foregoing, in the event that the Executive gives notice to
the Bank with respect to his Termination of Employment in accordance with
Section 3(b), the Bank will have a period of 30 calendar days following notice
from the Executive during which period the Bank may remedy the condition giving
rise to such right to terminate employment. In the event that the Bank shall, in
good faith remedy such circumstances giving rise to such right to terminate
employment within such 30 day period, such notice of Termination of Employment
shall be deemed withdrawn and not be deemed effective and the Bank shall not be
required to pay the amount due to the Executive under Section 3(a) with respect
to such event.

4. Other Changes in Employment Status. Except as provided for at Section 3,
herein, the Board of Directors may terminate the Executive’s employment at any
time with or without Just Cause within its sole discretion. This Agreement shall
not be deemed to give the Executive any right to be retained in the employment
or service of the Bank, or to interfere with the right of the Bank to terminate
the employment of the Executive at any time. The Executive shall have no right
to receive compensation or other benefits for any period after Termination of
Employment with or without Just Cause. Termination for “Just Cause” shall
include termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order issued by a federal banking regulatory having
regulatory authority over the Bank or Company, or a material breach of any
provision of the Agreement

5. Regulatory Exclusions.

(a) Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC ‘1828(k) and any regulations promulgated
thereunder.

(b) This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed in a manner consistent with Section 409A of the
Code and the parties shall take such actions as are required to comply in good
faith with the provisions of Section 409A of the Code such that payments shall
not be made to the Executive at such time if such payments shall subject the
Executive to the penalty tax under Section 409A, but rather such payments shall
be made by the Bank to the Executive at the earliest time permissible thereafter
without the Executive having liability for such penalty tax under Section 409A.

 

2



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, if and to the extent
termination payments under Section 3 shall constitute deferred compensation
within the meaning of the Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations promulgated thereunder, and if the payment
under Section 3 does not qualify as a short-term deferral under Code
Section 409A and Treas. Reg. §1.409A-1(b)(4) (or any similar or successor
provisions), and the Executive is a Specified Employee within the meaning of
Section 409A of the Code and regulations promulgated thereunder, then the
payment of such termination payments that constitute deferred compensation under
Section 409A shall comply with Code Section 409A(a)(2)(B)(i) and the regulations
thereunder, which generally provide that distributions of deferred compensation
(within the meaning of Code Section 409A) to a Specified Employee that are
payable on account of Termination of Employment may not commence prior to the
six (6) month anniversary of the Executive’s Termination of Employment (or, if
earlier, the date of the Executive’s death). Amounts that would otherwise be
distributed to the Executive during such six (6) month period but for the
preceding sentence shall be accumulated and paid to the Executive on the 185th
day following the date of the Executive’s Termination of Employment.

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Code Section 409A (taking into account
all rules and presumptions provided for in the Code Section 409A regulations).

(d) Notwithstanding the six-month delay rule set forth in Section 5(c) above:

(i) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank will pay
the Executive an amount equal to the lesser of two times (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which the Executive’s Termination of
Employment occurs, and (2) the sum of the Executive’s annualized compensation
based upon the annual rate of pay for services provided to the Bank for the
taxable year of the Executive preceding the taxable year of the Executive in
which his Termination of Employment occurs (adjusted for any increase during
that year that was expected to continue indefinitely if the Executive had not
had a Termination of Employment); provided that amounts paid under this
Section 5(d) must be paid no later than the last day of the second taxable year
of the Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Bank under Section 3; and

(ii) To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten
(10) days of the Termination of Employment, the Bank will pay the Executive an
amount equal to the applicable dollar amount under Code Section 402(g)(1)(B) for
the year of the Executive’s Termination of Employment; provided that the amount
paid under this Section 5(d) will count toward, and will not be in addition to,
the total payment amount required to be made to the Executive by the Bank under
Section 3.

(e) To the extent that any reimbursements or in-kind payments are subject to
Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

 

3



--------------------------------------------------------------------------------

6. No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment of severance benefits if he or she accepts other
compensation for employment with another entity.

7. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.

(b) The Executive shall be precluded from assigning or delegating his rights or
duties hereunder without first obtaining the written consent of the Bank.

8. Amendments. No amendments or additions to this Agreement shall be binding
upon the parties hereto unless made in writing and signed by both parties,
except as herein otherwise specifically provided.

9. Applicable Law. This agreement shall be governed by all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of New Jersey, except to the extent that Federal law shall be deemed
to apply.

10. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the rules then in effect of the district office of the American Arbitration
Association (“AAA”) nearest to the home office of the Bank, and judgment upon
the award rendered may be entered in any court having jurisdiction thereof,
except to the extend that the parties may otherwise reach a mutual settlement of
such issue. The Bank shall reimburse Executive for all reasonable costs and
expenses, including reasonable attorneys’ fees, arising from such dispute,
proceedings or actions, following the delivery of the decision of the arbitrator
that the Executive’s claim has merit, whether or not the arbitrator finds in
favor of the Executive. The provisions of this Section 11 shall survive the
expiration of this Agreement occurring after a Change in Control.

12. Non-Disclosure. Executive will not, during or after the Term of this
Agreement, directly or indirectly, disseminate or disclose to any person, firm
or entity, except to his or her legal advisor, the terms of this Agreement
without the written consent of the Bank.

13. Release in Favor of the Company and the Bank . If the Executive is due to
receive a payment by the Bank in accordance with Section 3 of this Agreement
upon a Termination of Employment, the Executive shall within 35 calendar days of
such Termination of Employment, execute and deliver to the Bank a full release
in favor of the Company, the Bank, their respective affiliates and subsidiaries,
and their respective officers and directors, which release shall (i) be in form
and content which is fully compliant with all of those provisions of law to
which the release pertains, and reasonably satisfactory to counsel to the Bank;
(ii) cover all actual or potential claims arising from the Executive’s
employment with the Company, the Bank, their respective affiliates and
subsidiaries, and the termination of such employment with all such entities; and
(iii) be prepared, reviewed and executed in a manner which is consistent with
all requirements of law, including, without limitation, the Age Discrimination
in Employment Act and the Older Workers Benefit Protection Act. Notwithstanding
the foregoing, such release shall not apply to (i) earned but unpaid salary,
(ii) rights to vested benefits under employee benefit plans, (iii) rights to
benefits as a former employee (including but not limited to insurance
continuation and/or conversion rights under group medical, life and disability
insurance plans), (iv) rights to continuing coverage under directors’ and
officers and other errors and omissions insurance as well as rights to
indemnification under applicable charter and by-law provisions or corporate
policy; (v) rights in respect of outstanding stock options that are exercisable
following termination of employment in accordance with the terms of such
options, (vi) rights as a shareholder or customer of the Company, the Bank or
any affiliate and (vii) rights under this Agreement.

14. Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto and shall supersede any prior
agreements with respect to the matters set forth herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

SUN NATIONAL BANK By:  

/s/ Thomas X. Geisel

  Thomas X. Geisel   President and Chief Executive Officer EXECUTIVE By:  

/s/ Bradley J. Fouss

  Bradley J. Fouss



--------------------------------------------------------------------------------

ADDENDUM TO CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS ADDENDUM (the “Addendum”) to the Change in Control Severance Agreement (the
“Agreement”), dated December 18, 2008, by and between Sun National Bank (the
“Bank”) and Bradley J. Fouss (the “Executive”) is effective as of December 20,
2012 (the “Addendum Effective Date”) as follows:

1. Section 3(a) of the Agreement shall be amended by replacing the last sentence
of the first paragraph in its entirety to provide as follows:

“Said sum shall be paid by the Bank to the Executive in one (1) lump sum as of
the Payment Date, as that term is defined at Section 13 herein.”

2. Section 13 of the Agreement shall be amended by the addition at the end of
Section 13 of the following:

“Notwithstanding anything herein to the contrary, such payments due in
accordance with Section 3 herein shall be made to the Executive by the Bank on
the date which is sixty (60) days following the date of Termination of
Employment (such date being referred to as the “Payment Date”); provided that
the Executive shall have executed and delivered to the Bank the release required
in accordance with Section 13 herein and all permissible revocation periods have
lapsed without being exercised by the Executive as of such Payment Date. If the
release requirements at Section 13 have not been satisfied by the Executive as
of such Payment Date, then the obligations of the Bank to make the payments in
accordance with Section 3 herein to the Executive shall be nullified at such
time.”

Except as otherwise set forth in this Addendum, all of the other provisions of
the Agreement (as incorporated herein to the Addendum by reference) shall remain
in full force and effect.

IN WITNESS WHEREOF, the Bank has caused this Addendum to be executed by its duly
authorized officer and the Executive has signed this Addendum, each as of the
20th day of December, 2012, each such party intending to be legally bound
thereby.

 

SUN NATIONAL BANK By:  

/s/ Thomas X. Geisel

 

Thomas X. Geisel

President and Chief Executive Officer

EXECUTIVE By:  

/s/ Bradley J. Fouss

  Bradley J. Fouss